Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 1 of 29 PageID #:2465




              EXHIBIT E
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 2 of 29 PageID #:2466

                                                                                   1

    1                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
    2                             EASTERN DIVISION
    3
         COUNTY OF COOK,                         )
    4                                            )
                              Plaintiff,         )
    5                                            )
         -vs-                                    )   Case No. 14 C 9548
    6                                            )
         WELLS FARGO & CO., WELLS                )
    7    FARGO FINANCIAL, INC.,                  )
         WELLS FARGO BANK, N.A., and             )
    8    WELLS FARGO "JOHN DOE"                  )
         CORPS. 1-375,                           )   Chicago, Illinois
    9                                            )   September 18, 2018
                              Defendants.        )   9:45 a.m.
  10
  11                          TRANSCRIPT OF PROCEEDINGS
                         BEFORE THE HONORABLE GARY FEINERMAN
  12
  13    APPEARANCES:
  14    For the Plaintiff:            EVANGELISTA WORLEY, LLC
                                      BY: MR. JAMES M. EVANGELISTA
  15                                  8100A Roswell Road
                                      Suite 100
  16                                  Atlanta, Georgia 30350
                                      (404) 205-8400
  17
                                      JAMES D. MONTGOMERY & ASSOCIATES,
  18                                  LTD.
                                      BY: MR. JOHN K. KENNEDY
  19                                  One North LaSalle Street
                                      Suite 2450
  20                                  Chicago, Illinois 60602
                                      (312) 977-0200
  21
        Court Reporter:
  22
                          CHARLES R. ZANDI, CSR, RPR, FCRR
  23                           Official Court Reporter
                             United States District Court
  24                    219 South Dearborn Street, Suite 2128
                               Chicago, Illinois 60604
  25                          Telephone: (312) 435-5387
                       email: Charles_zandi@ilnd.uscourts.gov
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 3 of 29 PageID #:2467

                                                                                   2

    1   APPEARANCES: (Continued)
    2   For the Plaintiff:            MILBERG, LLP
                                      BY: MR. J. BIRT REYNOLDS
    3                                 One Pennsylvania Plaza
                                      50th Floor
    4                                 New York, New York 10119
                                      (212) 594-5300
    5
    6   For the Defendants:           K&L GATES, LLP
                                      BY: MR. ABRAM I. MOORE
    7                                      MS. NICOLE C. MUELLER
                                      70 West Madison Street
    8                                 Suite 3100
                                      Chicago, Illinois 60602
    9                                 (312) 781-6010
  10                                  K&L GATES, LLP
                                      BY: MR. PAUL F. HANCOCK
  11                                  200 South Biscayne Boulevard
                                      Suite 3900
  12                                  Miami, Florida 33131
                                      (305) 539-3300
  13
  14                                  KATTEN MUCHIN ROSENMAN, LLP
                                      BY: MR. PETER G. WILSON
  15                                       MR. SHELDON T. ZENNER
                                      525 West Monroe Street
  16                                  Chicago, Illinois 60661
                                      (312) 902-5649
  17
  18
  19
  20
  21
  22
  23
  24
  25
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 4 of 29 PageID #:2468

                                                                                   3

    1      (Proceedings heard in open court:)
    2               THE CLERK: 14 C 9548, County of Cook versus Wells
    3   Fargo.
    4      (Bench conference, not reported.)
    5               THE COURT: Okay. So, who do we have?
    6               Sorry. I thought I was going to get to you at 9:30,
    7   and I was off, so sorry for the delay.
    8               MR. EVANGELISTA: Jim Evangelista, Evangelista
    9   Worley, for County of Cook.
  10                MR. KENNEDY: Jack Kennedy also for the County.
  11                MR. REYNOLDS: Birt Reynolds also for the County.
  12                MR. MOORE: Good morning, your Honor. Abe Moore from
  13    K&L Gates for Wells Fargo. I'm here with Paul Hancock from
  14    K&L Gates and Nicole Mueller from K&L Gates.
  15                MR. WILSON: Good morning, your Honor. Peter Wilson
  16    from Katten Muchin for Wells Fargo. I'm here with Sheldon
  17    Zenner as well.
  18                THE COURT: Okay. Good morning. So, we have a
  19    motion for protective order that's fully briefed, and I
  20    imagine there's been other stuff going on in the case as well.
  21    Could you bring me up to speed on how discovery's progressing,
  22    with the exception of the matters that are at issue in the
  23    protective order?
  24                Let's start with the plaintiff.
  25                MR. EVANGELISTA: Yes, your Honor. We've been in the
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 5 of 29 PageID #:2469

                                                                                   4

    1   process of filing -- or having served an initial round of
    2   discovery requests. There's going to be some -- a second
    3   round of discovery requests. Defendants have filed, and we
    4   responded.
    5               So, I mean, I expect that at some point, there's
    6   going to be a lot more meet-and-confers, and there may be a
    7   few more either protective orders or motions to compel to come
    8   out of this process, so --
    9               MR. WILSON: Your Honor, we have at least one
  10    discovery issue that we think is now ripe for the Court's
  11    resolution. We discussed during the meet-and-confer process
  12    a potential briefing schedule. I don't want to get ahead of
  13    what's to come in this area, but we were discussing a motion
  14    to compel by the defendants regarding the names of the
  15    supposed confidential witnesses that are mentioned in the
  16    complaint, with a brief due a week from today on the 25th, a
  17    reply on the 5th -- excuse me, a response brief on the 5th,
  18    and then a reply on the 15th.
  19                THE COURT: 25th, 5th.
  20                MR. WILSON: And 15.
  21                THE COURT: Okay.
  22                MR. WILSON: With a possibility for a status hearing,
  23    if it works for the Court and the parties, later that week.
  24                THE COURT: Is that all right with the plaintiffs?
  25                MR. EVANGELISTA: Yes, your Honor.
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 6 of 29 PageID #:2470

                                                                                   5

    1               THE COURT: Okay. So, there will be a motion to
    2   compel the production of confidential witnesses. The brief
    3   will be -- motion will be filed on the 25th, the response on
    4   the 5th, the reply on the 15th.
    5               And then, Jackie, why don't we come in later that
    6   week.
    7               THE CLERK: Sure. How about we set you for
    8   October 18th, 9:15 a.m.
    9               THE COURT: And our trial is going to disappear that
  10    week, is that right?
  11                THE CLERK: I'm thinking.
  12                THE COURT: Okay. Good. So, confidential
  13    witnesses -- I don't want to get ahead of myself; but I hear
  14    confidential witnesses, and I'm thinking at some point, at
  15    some point, the veil is going to have to come off. So, if not
  16    now, when?
  17                MR. EVANGELISTA: Well, your Honor, I think the
  18    question is whether we would even need to rely on anything
  19    from the confidential witnesses at summary judgment or at
  20    trial. Frankly, I believe that the data that the defendants
  21    have in their own possession and their e-mails and their
  22    efforts to circumvent their policies are going to obviate any
  23    need for any confidential witnesses, so --
  24                THE COURT: So, you're going to say you're not going
  25    to use them?
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 7 of 29 PageID #:2471

                                                                                   6

    1               MR. EVANGELISTA: I'm not ready to say that just yet.
    2   It depends -- I mean, we're assuming -- you know, if we get
    3   the data that he we know that they have, I believe we won't
    4   need them. So, the question is whether they really need to be
    5   disclosed or not subject to depositions and things like that.
    6   It's really going to be a distraction from moving forward with
    7   other evidence in the case. That said, obviously, you know,
    8   to the extent they're relevant at this point, if we have to
    9   produce them, we will.
  10                But we think it's worth briefing because this is a
  11    novel kind of issue in the context here. There's two
  12    different lines of cases on this, and we think it's something
  13    that really bears shaking out under the law in the circuit.
  14                THE COURT: Okay. All right. Well, I look forward
  15    to your briefs on that.
  16                Did we set a date for them to come in?
  17                THE CLERK: October 15th, 9:15 a.m.
  18                THE COURT: Actually, it can't be the 15th.
  19                THE CLERK: 18th. I'm sorry.
  20                THE COURT: Okay. So, it's the 18th.
  21                All right. So, anything else either side wants to
  22    talk about regarding discovery other than our protective order
  23    motion?
  24                No?
  25                MR. WILSON: I don't think at this time.
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 8 of 29 PageID #:2472

                                                                                   7

    1               MR. EVANGELISTA: At this moment, no. I mean, I
    2   think we have a lot of work to do still on it, Judge, and
    3   there's going to -- we're going to have a lot of
    4   back-and-forth. The data issues are foremost here.
    5               THE COURT: Okay. So, we have a motion for a
    6   protective order. I've read the briefs. The defendants were
    7   heard -- I'm sorry. Yeah, the defendants were heard last in
    8   writing, so if there's anything in the reply brief that you'd
    9   like to orally address, I wanted to give you an opportunity.
  10                MR. EVANGELISTA: Sure. A couple of points, your
  11    Honor.
  12                The defendant's motion is actually premised on the
  13    concept that we asked for, quote, unquote, all data on all
  14    loans. And tellingly, they don't actually provide the
  15    document requests that we asked. So, I think that's kind of
  16    curious, because when you look at the document requests that
  17    we gave them, there's six or seven, eight specific to the
  18    data. We actually limited the data in many, many respects and
  19    asked for some very specific items.
  20                There are a couple of areas in that data where we
  21    have asked for all the data, and that's primarily the
  22    servicing -- the servicing side and the loan origination side.
  23    But in essence, we've asked them for the loan files on loan
  24    originations, the servicing data. That includes default
  25    servicing. It includes modifications, things like that.
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 9 of 29 PageID #:2473

                                                                                   8

    1               Why we have been unable to drill down and further
    2   narrow any of the fields is because they refuse to tell us
    3   the fields that they have. Now, we know that they have and
    4   track thousands and thousands of data points. It is the data
    5   that is within the servicing records that will basically show
    6   their discriminatory conduct as to servicing, as to default
    7   servicing, as to loan modification behavior, as to original
    8   originations of the loans.
    9               They have asked for a number of restrictions here
  10    that essentially try to circumvent the Court's motions to
  11    dismiss, reframe the facts of the case, argue, I think
  12    inappropriately, that, you know, somehow the Court eliminated
  13    in its motion to dismiss all of the substantive allegations
  14    about the different components of the discriminatory conduct.
  15                And so by doing this, they're clearly trying to
  16    violently narrow down the field of loans to the tiniest
  17    possible amount. That eliminates many of the foreclosures.
  18    It eliminates -- by them picking the fields, it eliminates
  19    the evidence of their discriminatory conduct. And it -- it
  20    essentially will hamstring us from -- you know, from proving
  21    our case, because everything -- well, not everything, but the
  22    vast majority of what we need is going to be in that loan
  23    data. We know that.
  24                We know that because we have seen data -- they
  25    referred to the Bank of America case and what Judge Rowland
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 10 of 29 PageID #:2474

                                                                                    9

    1    did there and seemed to rely on that as the, quote, unquote
    2    high watermark. Actually, Judge, it's the low watermark for
    3    that case. And Judge Rowland made clear in some of the
    4    hearings that we had -- we had multiple hearings on this.
    5    Bank of America provided their data fields. We had our
    6    expert look at them. We went back and forth. There were
    7    multiple databases. Some of the data, they gave us all of the
    8    descriptors and all of the fields. Some of the data in some
    9    of the databases, they gave us some of the fields.
   10               So, there were multiple things that were done. And
   11    to basically say somehow Judge Rowland, you know, said that
   12    everything we were asking for was irrelevant just is not the
   13    case.
   14               And, in fact, the court basically said we may need
   15    to come back again after identifying the loans that were,
   16    quote, unquote, discriminatory on their face that we felt
   17    looking at the loan originating data to get the entire set of
   18    servicing data.
   19               So, what they've proposed is some -- a few select
   20    servicing data fields. I can go through a list. There are
   21    many, many, many unanswered questions from what they proposed,
   22    and there are many, many data fields they have that will show
   23    it.
   24               One simple example is if you're trying to look at --
   25               THE COURT: Do you know what data fields are not on
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 11 of 29 PageID #:2475

                                                                                    10

    1    the list of 81?
    2               MR. EVANGELISTA: Well, they haven't given us the
    3    data fields, so we don't know specifically what they call
    4    them, what they have, until they show us the list.
    5               THE COURT: Let's put aside the data fields for one
    6    second. I want to know what your position is on the notion
    7    of origination or servicing versus origination and servicing.
    8               On page 9 of your brief, there's a heading that says,
    9    "Defendants should produce data regarding all the loans they
   10    originated, serviced, or foreclosed upon" --
   11               MR. EVANGELISTA: Right.
   12               THE COURT: -- "during the relevant time period."
   13               MR. EVANGELISTA: Sure.
   14               THE COURT: But then the second paragraph says
   15    something different, which is, "Defendants must produce
   16    origination and servicing data for every loan they originated,
   17    purchased, or acquired, and either securitized and sold or
   18    serviced at any time."
   19               So, the heading is all in the disjunctive, and the
   20    text is partially in the disjunctive and partially in the
   21    conjunctive.
   22               MR. EVANGELISTA: Sure. So, your Honor, there are --
   23    and this goes basically to the business of mortgage lending --
   24               THE COURT: I don't need to know why your position
   25    is what it is. I first need to know what's your position?
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 12 of 29 PageID #:2476

                                                                                    11

    1               MR. EVANGELISTA: Our position is they need to give
    2    us -- if they originated a loan or purchased a loan by funding
    3    it through correspondent lenders, it's the same thing. It
    4    doesn't matter whether they originated it in-house or paid
    5    somebody else to do it through their own correspondent lenders
    6    because --
    7               THE COURT: I get that. And then you say, "and
    8    either securitized and sold or serviced."
    9               MR. EVANGELISTA: Right.
   10               THE COURT: There's a conjunctive there, but in the
   11    heading, there's a disjunctive.
   12               MR. EVANGELISTA: Okay.
   13               THE COURT: So, I don't know what your position is.
   14               MR. EVANGELISTA: Okay. Fair enough.
   15               THE COURT: And because with statutes you look at the
   16    text and not the heading, I'm looking at the text at this
   17    point.
   18               MR. EVANGELISTA: And ultimately, if they -- the
   19    point is to capture --
   20               THE COURT: Just tell me what your position is.
   21    I can't understand your argument for your position without
   22    first knowing what your position is. I'm confused about your
   23    position. What is it? Is it what the heading says, or is it
   24    what the text says?
   25               MR. EVANGELISTA: So, it needs to be -- it needs to
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 13 of 29 PageID #:2477

                                                                                    12

    1    be they originated and purchased and did one of two other
    2    things. They serviced it at some point or they sold it. So,
    3    it's to capture all of the loans that they touched at any
    4    point in time.
    5               THE COURT: Now you're saying two different things
    6    because you can touch it either at the origination or at the
    7    servicing, but you just told me it has to be origination or
    8    purchase plus service or sell. And that's what the text says.
    9               MR. EVANGELISTA: Right.
   10               THE COURT: The heading says origination or purchase
   11    or service.
   12               MR. EVANGELISTA: Okay. So --
   13               THE COURT: There isn't -- it changes the "or."
   14               MR. EVANGELISTA: I understand. So, you really --
   15    you have to have two components. What we're trying to --
   16    the being involved in the origination process, and at some
   17    point servicing it or selling it off. So -- and service --
   18    and the reason being, Judge, we're trying to eliminate, which
   19    would not be fair to Wells Fargo at this point, the concept
   20    that if they buy a servicing pool and actually act as a
   21    sub-servicer for a pool of somebody else's loans, that's loans
   22    we're saying that's somebody else's problem.
   23               If they bought a whole bunch of Countrywide loans --
   24    excuse me, let me rephrase that.
   25               If they entered into an agreement to service
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 14 of 29 PageID #:2478

                                                                                    13

    1    Countrywide loans that Countrywide had originated under
    2    Countrywide's origination practices and behaviors, that's not
    3    something Wells Fargo would necessarily -- really should be
    4    responsible for unless it acted in a separate discriminatory
    5    capacity on those.
    6               But that's a small subset, and we're saying we're not
    7    going there with those because Countrywide or some other
    8    entity that they're acting strictly as a sub-servicer for,
    9    they're not responsible or have any responsibility for the
   10    underlying origination of the loan.
   11               At the same time, we want to capture that if they
   12    have a responsibility for the underlying origination of the
   13    loan --
   14               THE COURT: Okay. You're --
   15               MR. EVANGELISTA: Yeah.
   16               THE COURT: I don't care about the why at this point.
   17    All I care about is the what.
   18               MR. EVANGELISTA: Okay.
   19               THE COURT: When I'm looking at your brief, do I
   20    listen to this, or do I listen to this as your position?
   21               MR. EVANGELISTA: Yes. Ignore the point heading if
   22    it's -- and listen to the argument.
   23               THE COURT: Okay. So, I then actually think there
   24    isn't as much daylight between the plaintiff and the defendant
   25    as there might have been, because the defendant is also saying
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 15 of 29 PageID #:2479

                                                                                    14

    1    origination plus servicing, but you're just including in
    2    origination purchasing, and you're also including in servicing
    3    selling.
    4               Yes.
    5               MR. EVANGELISTA: If you break up servicing and
    6    selling into two separate components, because what happens is
    7    they will sell -- they'll originate the loans --
    8               THE COURT: I understand.
    9               MR. EVANGELISTA: -- and then sell the pool of loans
   10    to somebody. They're responsible for that origination -- for
   11    that conduct. They received the profit on the bad loan or the
   12    discriminatory loan, and now somebody else has that pool of
   13    loans and is continuing to service.
   14               So, we would have to go to, let's say, Countrywide,
   15    for example, who's servicing it.
   16               THE COURT: Why not just give them the data fields?
   17    What's the big deal?
   18               MR. MOORE: Well, your Honor, it's not --
   19               THE COURT: Bank of America gave it in the other
   20    case. Why can't -- just give them the data fields, and if
   21    there's 100, there's 100. If there's 200, there's 200. The
   22    plaintiffs can say, "I want these. I don't care about those."
   23    And then you can fight it out, and if you can't reach an
   24    agreement, you can bring it to me.
   25               It would just make things so much easier if you just
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 16 of 29 PageID #:2480

                                                                                    15

    1    told them the data that you have on these loans. Because
    2    otherwise, they say, "give me everything," and you say, "Well,
    3    they want everything." You're putting -- by not giving them
    4    the data fields, you're putting them in a Catch 22 because
    5    you're saying, "Well, they're asking for everything. That's
    6    too much." And then they say, "Okay. Tell us what data
    7    fields you have," and then you say, "Well, I'm not going to
    8    tell you what data fields we have." So, how could they narrow
    9    it down if they don't know what you have?
   10               MR. MOORE: Your Honor, maybe it's worthwhile to
   11    consider what data fields are. We view these more as search
   12    terms. So, we have a body of data. In order to extract the
   13    relevant data, use these what we're calling data fields, but
   14    they're really data points, that you want us to go search for
   15    within these different systems.
   16               THE COURT: I'm envisioning an Excel spreadsheet.
   17    And if you gave all the data, there would be -- the horizontal
   18    line would be each loan, and then the column -- the rows would
   19    be the loan, and the columns would be the data fields. And
   20    there could be 100. There could be 150. There could be 200.
   21    I don't know.
   22               Am I envisioning it incorrectly?
   23               MR. MOORE: Well, for a particular system, you will
   24    see that. And the way we see the data is different fields are
   25    identified for the loans. But what we're talking about is
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 17 of 29 PageID #:2481

                                                                                    16

    1    dozens and dozen of systems that have been migrated over time.
    2               So, what we have -- for example, there's a system
    3    now that we use to service first lien home mortgage loans.
    4    If you wanted to extract the data fields from that and show
    5    the plaintiffs, it might be relatively easy to do. But that
    6    system was created in 2016, and data was migrated from a prior
    7    system which had different data fields. When the loan was
    8    moved over, the active loans we were continuing to service, as
    9    well as maybe some additional loans that have been closed out.
   10    And that prior system was in place only for a certain amount
   11    of time, and there's a predecessor system to that as well with
   12    different data points.
   13               So, if you were to say, "Give them all the data
   14    fields you've ever used," that's just one system. Now we're
   15    talking about other systems for home equity loans, systems for
   16    originations. If you want to say all systems -- or all data
   17    points we've ever used, it's going to be a Herculean task. If
   18    you said all data fields for the systems that are currently in
   19    place, we could do that, but we're not really giving you kind
   20    of the relevant information.
   21               What we're trying to do is say what you need -- it's
   22    like search terms. "What do you need in order to conduct your
   23    analysis? And we'll go through all of these systems for the
   24    loans that are necessary and extract the relevant data that
   25    you need."
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 18 of 29 PageID #:2482

                                                                                    17

    1               And this has been done already. So, the parties have
    2    gone through this task in the Bank of America case, and they
    3    spent 11 months negotiating what the data fields are. There
    4    now exists a list that the parties and the court have come up
    5    with and said these are all -- this is a high watermark of
    6    data fields that might be relevant to a full-blown
    7    equity-stripping case. And we can --
    8               THE COURT: And maybe -- you give them all the data
    9    fields. You just list all the data fields. I imagine you
   10    have it. It's Wells Fargo. You have to have a list of the
   11    data fields in whatever systems you have. If you don't, you
   12    probably have a problem with the Controller of Currency if you
   13    don't know what data fields you have. I imagine you have the
   14    data fields for whatever system you have.
   15               You tell them, "Here are the data fields we have."
   16    They say, "We want these 120." And then you say, "I'm not
   17    going to give you the 120." Then you can argue, "Well, Judge
   18    Rowland only made Bank of America give 90, and we shouldn't
   19    have to give the other 30." And then we can actually have a
   20    discussion.
   21               But by not giving -- by not listing the data fields,
   22    you're not even allowing -- you're not allowing the
   23    conversation to begin. You're making them play pin the tail
   24    on the donkey, and they're just saying, "Take off the
   25    blindfold" -- I'm going to extend this metaphor for as long
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 19 of 29 PageID #:2483

                                                                                    18

    1    as I can -- "take off the blindfold and let me see what I'm
    2    going for."
    3               Why not just -- why -- it seems like you're making
    4    things really difficult when it's unnecessary to do so because
    5    you're -- we can have the fight about what data fields they
    6    get; but they first need to know what data fields are
    7    available, don't you think?
    8               MR. MOORE: Well, we could provide a list potentially
    9    of current data fields that we use for loans, and they could
   10    identify which fields they think are relevant from that. And
   11    we could go back and try to determine whether that data is
   12    stored in prior systems potentially.
   13               But we're recreating the wheel here to go through
   14    this negotiation because it's already been done. There's no
   15    difference between the equity-stripping claim they've alleged
   16    here and the one they alleged in the Bank of America case.
   17               THE COURT: Right, but -- and we can get there, and
   18    you can make your argument; but why are we -- I'm sure Judge
   19    Rowland did a fantastic job. She's wonderful. But decisions
   20    of district courts are not precedential, so maybe I will take
   21    a different view of what is relevant. Maybe I'd take a
   22    narrower view of what's appropriate. Maybe I'd take a broader
   23    view. Maybe I'd agree with her. But we can't even have this
   24    discussion unless they know what the universe is.
   25               MR. MOORE: Well, your Honor, they should know what
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 20 of 29 PageID #:2484

                                                                                    19

    1    they need to conduct their analysis. So, what they're asking
    2    us to effectively do is, "List all of your e-mails." Well,
    3    that's not how it works. "You give us your search terms.
    4    You'd like us to run through our data. We'll find the
    5    relevant information, and we'll provide it to you."
    6               THE COURT: Okay. Anything else that you'd like to
    7    discuss about the motion? I'm going to give you a ruling in
    8    writing, not right now.
    9               Is there anything else you'd like me to know?
   10               MR. EVANGELISTA: Well, there were a couple of other
   11    restrictions on here that they wanted to impose, and that
   12    was -- one was just on first lien under reportable loans. I
   13    think our brief makes it pretty clear that they're required to
   14    track data on more than just first lien loans. They're
   15    required to track data on home equity lines of credit and
   16    other second lien loans if any aspect of that loan is to be
   17    used for home improvement, things like that.
   18               The information about what aspect is -- you know,
   19    of any of those loans are used for that component or for
   20    refinancing an existing mortgage, all of that is within the
   21    data points.
   22               And the other component about the servicing fields
   23    is they track and write comments. Every time a borrower or
   24    somebody calls in on the loan, somebody's recording their
   25    comments, making comment entries. And what the borrower is
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 21 of 29 PageID #:2485

                                                                                    20

    1    saying as recorded in the comment entries may be different
    2    from how they track a reason code for a particular action,
    3    denial or granting of a modification.
    4               There's dates on modifications. When did it happen?
    5    What were the reasons that they granted or denied it? What
    6    were the reasons they decided to enter into foreclosure or to
    7    delay foreclosure? What were the dates? Who made the
    8    decision? What was it subject to? There's tons and tons and
    9    tons of information and questions that can be answered just
   10    through the production of the data.
   11               That's -- so -- and limiting it to just first lien
   12    loans cuts out an enormous amount of loans, particularly the
   13    HELOC loans. The second --
   14               THE COURT: What they're saying is there aren't many
   15    foreclosures of second lien loans, so the game isn't worth the
   16    candle.
   17               MR. EVANGELISTA: Well, Judge, that's -- as a
   18    plaintiff, I have to take that representation? What fact?
   19    What affidavit is there? How many are there? What does that
   20    mean to me?
   21               And if they were discriminatory and engaged in bad
   22    behavior on the second lien that forced the borrower into
   23    foreclosure because he couldn't pay or she couldn't pay the
   24    second lien that forced them into foreclosure on the first,
   25    what's -- isn't that part and parcel of the same thing if they
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 22 of 29 PageID #:2486

                                                                                    21

    1    own both loans?
    2               I mean, so I don't really see how that argument, just
    3    them saying, "Well, there's really not that many." Is there
    4    none? If there's one, it's relevant. So, I think there's
    5    going to be a lot more, because a lot of the bad behavior
    6    occurred in this HELOC and home equity line of credit
    7    behavior.
    8               So, that's -- it's not me saying it. All you have to
    9    do is go read the Controller of the Currency website or the
   10    DOJ and anybody else and see what these guys basically
   11    consented to in their consent decrees, where their bad
   12    behavior was. It's all out there in the public, and they paid
   13    billions and billions of dollars because of that. So, we
   14    ought to be able to see what happened in this county on this
   15    activity.
   16               The second point that I wanted to touch on here is
   17    Wachovia. They've taken the position that they're not going
   18    to give us any Wachovia loans.
   19               THE COURT: Doesn't that turn on what the beginning
   20    date is? If the beginning date is '03 or '05, then Wachovia
   21    is included. If the beginning date is 2007 or 2008, maybe
   22    not.
   23               MR. EVANGELISTA: Well, they merged with --
   24               THE COURT: No, I know.
   25               MR. EVANGELISTA: So, they're responsible for all
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 23 of 29 PageID #:2487

                                                                                    22

    1    of Wachovia's stuff. A stock merger is, "I'm responsible for
    2    your bad behavior." That's what a stock merger means. It's
    3    not, "I bought the loans and your bad behavior went away."
    4    They're responsible for it.
    5               And presumably, they continued to service it because
    6    that's what they were buying when they bought that stuff when
    7    they merged. They were buying mortgage servicing rights. So,
    8    Wachovia engaged in this bad behavior, and they're continuing
    9    to service that product which they're responsible for.
   10               That's different from them being a sub-servicer to,
   11    like, Countrywide and saying, "By agreement, we're going to
   12    sub-service your loans. We're not responsible. We didn't
   13    touch them. We didn't own the company that made them. We're
   14    just sub-servicing them for you."
   15               The corollary to that is -- and this is why I get
   16    into the securitization issue, why we want the loans that were
   17    also securitized and sold is because typically they will
   18    retain mortgage servicing rights. They will hire their own
   19    sub-servicers. So, if they hire a sub-servicer that's acting
   20    as an agent for them on loans they were responsible for either
   21    through origination or purchase or funding or however they
   22    became responsible, through merger and acquiring Wachovia,
   23    and they're servicing them or they're having an agent
   24    sub-service for them, they're responsible for them. That's
   25    what we're saying.
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 24 of 29 PageID #:2488

                                                                                    23

    1               THE COURT: Any thoughts on those?
    2               MR. MOORE: Yes. I'll start with the home equity
    3    lines of credit. We thought we were in agreement that it's
    4    very rare that there's a foreclosure of a second mortgage,
    5    like a home equity line of credit. That was one of our
    6    arguments that we raised.
    7               But additionally, there's a proximate cause problem
    8    in the plaintiff's argument. Plaintiff has argued that the
    9    servicing, discriminatory servicing of a second lien loan
   10    somehow causes someone else to foreclose on the first lien
   11    loan. Well, that -- they don't have the one-to-one
   12    relationship that's required for the proximate cause in that
   13    situation, so the home equity lines of credit are irrelevant.
   14               With regard to Wachovia, Wachovia was purchased in
   15    2008, and all of the Wachovia conduct ended in 2008. There's
   16    a statute of limitations problem with Wachovia, as well as a
   17    problem of if you were -- in order to meet the
   18    equity-stripping theory, Wells Fargo has to have originated it
   19    and serviced it. For Wachovia loans, Wells Fargo didn't
   20    originate those loans.
   21               THE COURT: But what he's saying is by buying, by
   22    having the stock merger, Wells Fargo became responsible for
   23    Wachovia's conduct.
   24               MR. MOORE: I understand. But at the same time, you
   25    have to have -- this equity-stripping theory is a life of the
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 25 of 29 PageID #:2489

                                                                                    24

    1    loan theory. So, if we acquired the loan halfway through and
    2    then if there's some conduct on the back end, that doesn't fit
    3    the life of the loan equity-stripping theory that they've
    4    alleged.
    5               THE COURT: I'll give you the last word on that.
    6               MR. EVANGELISTA: So, on that point, we didn't
    7    acquire the loan. We acquired Wachovia that made the loan.
    8    That's what they did. So, there's a huge legal distinction
    9    between those two things.
   10               Let me just follow up on the second point, though.
   11    The second lien very well could be responsible for the first
   12    lien. Why? How did this work? Typically, when a mortgage
   13    loan is refinanced, companies like Wells Fargo and Countrywide
   14    and others of the discriminatory predatory lenders did a
   15    double loan. They did a first lien loan combined with a
   16    second lien loan. The first lien loan has some criteria to
   17    it. The second lien loan has usually much higher interest and
   18    higher costs associated with it, so that you end up with a
   19    borrower maybe getting 100 -- whatever, 100 percent financing
   20    where they're not putting any dollars into it.
   21               So, Wells Fargo would do both loans at the same time.
   22    That's -- or later on down the road, Wells Fargo would -- as
   23    the lender, would go -- that did the original. The borrower
   24    would come back and say, "Hey, I want to refinance. I want to
   25    get money out," so they'll make a second lien on top of the
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 26 of 29 PageID #:2490

                                                                                    25

    1    first lien that they originated.
    2               And it's -- so, it -- the proximate cause isn't just
    3    simply, "Oh, there's no proximate cause." It depends on the
    4    circumstances. That's why we need all the data so we can see:
    5    Was the -- was the HELOC a stand-alone to another lender and
    6    there was nothing wrong with it? There was no discrimination
    7    in it? Was it a loan that went to the same borrower that
    8    Wells Fargo originally had? Was it made as part of a
    9    refinancing of some other loan and done in conjunction with
   10    each other?
   11               That's why we also asked, Judge, for the ID numbers
   12    on the loans in our discovery requests. We asked for the ID
   13    numbers so we can track it all, match everything up together,
   14    because we don't expect they're going to do that for us. So,
   15    we need those ID numbers, and we need the ID numbers to know
   16    whether, for example, they took a loan and they put it in a
   17    pool and they sent it off to MERS and let MERS or someone else
   18    through MERS do the servicing while they kept the servicing
   19    rights in some way.
   20               So, we tried to ask for a very specific set of data,
   21    just one for family loans, just in Cook County, over the time
   22    period. We've agreed with defendants they can start in
   23    January of 2003, so that's what Peggy Wedgworth said at the
   24    last hearing on this, going forward. And it should be
   25    everything they touched, everything Wachovia touched that
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 27 of 29 PageID #:2491

                                                                                    26

    1    they're responsible for in any way the origination, and they
    2    either sold it off, securitized it, or they serviced it.
    3               It's got to be one or the other because they're not
    4    going to just make a loan and then not service it. That
    5    doesn't make any sense. They wouldn't get any money out of
    6    it. So, they either have to service it, or they have to
    7    securitize it and sell it to somebody else, and they may or
    8    may not keep the servicing rights.
    9               That's why we tried to break it up in that way for
   10    the Court. In other words, there wouldn't be a loan that they
   11    just made and did nothing with it. It's either got to be sold
   12    to somebody or they have to service it at some point.
   13               MR. MOORE: Your Honor, can I just, for my last
   14    point --
   15               THE COURT: Go ahead.
   16               MR. MOORE: Can I revisit the data field issue? I
   17    just want to make one last point on that.
   18               THE COURT: You are on like the 3-yard line, and you
   19    have 97 yards to go.
   20               MR. MOORE: This is a Hail Mary. No. We've been
   21    representing Wells Fargo in these FHA cases for quite a while,
   22    and Paul Hancock can certainly speak to this. In each of the
   23    cases we've represented Wells Fargo in the past, the plaintiff
   24    has come forward with, "Here's the data we need," and
   25    identified the particular data items they need.
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 28 of 29 PageID #:2492

                                                                                    27

    1               We've never been asked -- the client hasn't been
    2    asked to go forth and create the list of all the data fields
    3    from either the current servicing platforms, much less all
    4    servicing platforms. So, we would -- it would be unusual for
    5    us to do that, and the client has represented it would be
    6    difficult for them to do.
    7               MR. EVANGELISTA: And those cases that are out there
    8    are just plain origination cases where all you need to look at
    9    is the loan application registry data. Okay? So, this is not
   10    that case.
   11               And I was wondering if your Honor could give us a
   12    preview of the trial so we could figure out how to resolve
   13    the case.
   14               THE COURT: I can't do that at this point. So, why
   15    don't -- thank you for the briefs, and thank you for your
   16    arguments. I know that this is an important issue, so I'm
   17    going to get to -- I'm going to resolve this motion sooner
   18    rather than later.
   19               Jackie, let's set this for a status hearing during
   20    the week of October 22nd, assuming --
   21               THE CLERK: So, you want to also keep the
   22    October 18th date?
   23               THE COURT: Oh, we have an October 18th date already?
   24               THE CLERK: Yeah.
   25               THE COURT: Let's keep that.
Case: 1:14-cv-09548 Document #: 193-5 Filed: 10/02/18 Page 29 of 29 PageID #:2493

                                                                                    28

    1               MR. WILSON: We just put it on for the motion to
    2    compel.
    3               THE COURT: Oh, yeah. Let's keep that date.
    4               THE CLERK: October 18th, 9:15 a.m.
    5               THE COURT: Thank you.
    6               MR. MOORE: Thank you, your Honor.
    7               MR. WILSON: Thank you.
    8               MR. EVANGELISTA: Thank you.
    9       (Which were all the proceedings heard.)
   10                                    CERTIFICATE
   11       I certify that the foregoing is a correct transcript from
   12    the record of proceedings in the above-entitled matter.
   13
   14    /s/Charles R. Zandi                     September 20, 2018
   15    Charles R. Zandi                        Date
         Official Court Reporter
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
